RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2020 has been entered.
Amendments to claim 1 filed on 26 November 2020 have been entered in the above-identified application.  Claims 2 and 3 have been cancelled by applicant.  Claims 1 and 4-7 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 November 2020 and 17 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fung (WO 2013/096535 A1) in view of Chien (WO 2013/116130 A1) and further in view of Kontani (U.S. Pub. 2007/0071969).
Regarding claim 1, Fung discloses an adhesive article comprising a substrate (which reads on the claimed base material), a primer disposed on the substrate, and a silicone adhesive layer, see p. 1, lines 16-34.  The silicone adhesive is cross-linked by radiation, reading on being cured by radiation as claimed, see p. 1, line 36 through p. 2, line 4.
The primer layer of Fung includes a thermoplastic polyurethane having a poly(propylene oxide) segment and also may contain a copolymer of poly(ethylene oxide) and poly(propylene oxide), see p. 6, lines 25-36. The urethane is formed from a difunctional isocyanate, see p. 7, lines 3-10. This reads on the claimed polyol and claimed polyisocyanate components.
Fung teaches a method of making the adhesive article in which the primer layer is coated onto the substrate, the silicone adhesive composition is subsequently coated onto the primer layer, and the silicone adhesive composition is crosslinked by electron-beam or gamma radiation, see p. 2, lines 27-33.  This high-energy radiation is capable 
Fung does not disclose that the primer layer is cross-linked.  Fung does not also specify the ratio of isocyanate equivalents to hydroxyl equivalents which form the crosslinked polyurethane polymer.
Chien describes primer composition for optical films which include a substrate layer, a primer layer, and an adhesive layer in that order. See abstract and p. 1, Summary, 1st paragraph. The primer layer is a crosslinked polyurethane-based primer comprising the reaction of a polyurethane and a crosslinker, see id. The polyurethane may be formed from one or more polyol segments and one or more diisocyanate segments, with some triisocyanate segments also included. See p. 7, fourth paragraph. The adhesive may be a pressure-sensitive adhesive, see p. 1, Summary, 2nd paragraph, and may be a silicone adhesive, see p. 15, second full paragraph. The primer coating on the substrate provides for increased film handing ability, see p. 21, first full paragraph.
Fung and Chien are analogous as they are similar in structure and function, as each discloses primed substrates having an adhesive coating thereon.
It would have been obvious to one having ordinary skill in the art before the invention was filed to have used a crosslinked urethane primer as taught in Chien for the urethane primer of Fung to arrive at the claimed invention. One would have been motivated to do so because Chien teaches that the crosslinked primer allows for increased film handing ability of the substrate.

Kontani describes a pressure-sensitive adhesive sheet having a base layer, an intermediate layer, and a pressure-sensitive adhesive layer in this order.  See p. 2, [0023].  Suitable pressure-sensitive adhesives include silicone-based pressure-sensitive adhesives, see p. 5, [0057].  The base material is described at p. 3, [0028-0029].  The intermediate layer is formed from a urethane polymer which is obtained by reacting a polyol and a polyisocyanate, see p. 3, [0031].  The amounts of the polyol component and polyisocyanate component are selected so that the NCO/OH equivalent ratio is preferably in the range of 0.8 to 1.20, see p. 3, [0038].  A ratio below this range prevents the molecular chain of the urethane polymer from being long enough such that the resulting polymer has a decreased cohesive property, and a ratio above this range is not sufficiently flexible.  See id.
Kontani also teaches using electron beam, gamma radiation or other ionizing radiation to form the composite film, see p. 4, [0048].  Radiation curing using, for example, electron beam and X-ray radiation is also performed on the adhesive layer as described at p. 6, [0068].  This high-energy radiation is capable of generating radicals in the adhesive layer, which in turn are capable of reacting with the primer layer as claimed.  Such ionizing radiation is the same type of radiation as described in the original specification at p. 7, lines 4-10 and thus is capable of meeting the claimed limitation.
Fung, Chien, and Kontani are analogous as they are similar in structure and function, as each discloses primed substrates having an adhesive coating thereon.  
It would have been obvious to one having ordinary skill in the art to have combined the polyol and polyisocyanate components as described in Fung within the NCO/OH equivalent ratio of 0.8 to 1.20 described in Kontani to arrive at the claimed invention.  Such a ratio provides the benefits described above and at p. 3, [0038] of Kontani.
Claim 4, Kontani teaches that suitable polyols include low molecular weight trihydric polyols such as trimethylolpropane and glycerol or tetrahydric alcohols such as pentaerythritol, see p. 3, [0033], and high molecular weight polyols such as ethylene oxide, propylene oxide polyether polyols, see p. 3, [0034].  The polyols may be used in combination, see p. 3, [0035].
Trimethylolpropane has a molecular weight of 134.2 g/mol, glycerol has a molecular weight of 92.1 g/mol, and pentaerythritol has a molecular weight of 136.1 g/mol. These are each within the range of less than 150 g/mol referred to in the instant disclosure at p. 4, lines 11-12 for a “low molecular weight polyol”.  
Claim 5, Fung teaches that when both poly(ethylene oxide) and poly(propylene oxide) units are included in the primer polymer composition, the weight ratio of poly(ethylene oxide) to that of poly(propylene oxide) is up to 3:1 or up to 2:1. The claimed ratio of the mass of an oxypropylene unit to the mass of an oxyethylene unit of 0.25 or more is the inverse of the ratio described in the prior art.  Thus, using a 2:1 weight ratio or less of poly(ethylene oxide) to poly(propylene oxide) as taught in Fung is equivalent to a weight ratio of oxypropylene unit to oxyethylene unit of 0.5 or greater.
Claim 7, Chien teaches that the polyurethane may be formed from one or more polyol segments and one or more diisocyanate segments, with some triisocyanate segments also included. See p. 7, fourth paragraph.  This reads on a tri- or higher-functional polyisocyanate as claimed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fung (WO 2013/096535 A1) and Chien (WO 2013/116130 A1).as applied above, and further in view of Lamers (U.S. Pub. 2002/0114955).
Regarding claim 6, Fung, Chien, and Kontani are relied upon as described above. None of these references specifies a second primer layer in between the base material and the primer layer having a (meth)acrylic polymer having a nitrogen-containing group as claimed.
Lamers teaches a curable polyurethane material which may be used as a primer composition, see abstract and p. 11, [0135]. This may be sprayed over a substrate as taught at p. 11, [0133]. The urethane may be formed from polyoxyalkylenepolyols such as a polyol having a mixture of oxypropylene and oxyethylene groups, see p. 5, [0084] and [0086] and also p. 6, [0102]. The urethane layer includes a polyisocyanate, see p. 5, [0091]. The urethane also includes a crosslinking agent such as a trifunctional isocyanate component, see p. 10, [0119]. The crosslinking agent allows for partial or full crosslinking of the composition, see p. 6, [0060] and [0064].
Lamers discloses that the polyurethane material may be used for a composite coating comprising a primer layer and a topcoat disposed over the primer layer, see p. 11, [0135]. At least one of the primer and the topcoat comprise the polyurethane 
Note further that Lamers teaches that the primer composition may include aminoalkylene derivatives based on reacting polyoxyalkylene polyols with acrylonitrile, see p. 5, [0084].  This reads on the claimed (meth)acrylic polymer having a nitrogen-containing group and used as a second primer as claimed. 
Fung, Chien, Kontani, and Lamers are analogous because they are similar in structure, as each discloses a polyurethane primer composition formed from polyoxyalkylene polyols and isocyanate components, which is disposed on a substrate.  Note that Lamers also teaches the use of low molecular weight triols or tetra-ols with a molecular weight of 60-250 g/mol, see p. 4, [0071].
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a second primer layer having the (meth)acrylic polymer having a nitrogen-containing group as taught in Lamers in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use an additional primer layer between the base layer and the primer layer of modified Fung because Lamers teaches that it is known in the prior art to include two coats of primer composition to even out irregularities present in the primer, see p. 1, [0006] of Lamers. 

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 23 November 2020 regarding the 35 U.S.C. § 103 rejection of claims 1, 2, 4, 5, and 7 of record over Fung (WO 2013/096535 A1) in view of Chien (WO 2013/116130 A1) and further in view of Kontani (U.S. Pub. 2007/0071969) have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 4 of the remarks that Kontani does not remedy the noted deficiencies of Fung and Chien, specifically in that Kontani does not teach or suggest curing a silicone adhesive with radiation, let alone curing any adhesive in contact with the primer layer so as to forge chemical bonds between the primer layer and adhesive.
However, Fung expressly teaches that the adhesive layer is crosslinked by radiation (namely, electron-beam or gamma radiation) in the presence of the primer layer, see p. 2, lines 27-33.  This high-energy radiation is capable of generating radicals in the adhesive layer, which in turn are capable of reacting with the primer layer as claimed.
Likewise, Kontani teaches using electron beam, gamma radiation or other ionizing radiation to form the composite film, see p. 4, [0048].  Radiation curing using, for example, electron beam and X-ray radiation is also performed on the adhesive layer as described at p. 6, [0068].  This is the same type of ionizing radiation described in the disclosure at p. 7, lines 4-10.  Thus, such radiation is capable of meeting the claimed limitation of generating radicals from the silicone adhesive layer which are reacted with the primer layer.


Applicant’s arguments in the response regarding the 35 U.S.C. § 103 rejection of claim 6 of record over Fung, Chien, and Kontani in view of Lamers (U.S. Pub. 2002/0114955) have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference does not cure the alleged deficiencies of Fung, Chien, and Kontani.  However, the references are not deficient as described above.  Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796